EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Non-elected claims 41-52 have been canceled.
	Claim 65 has been canceled because it is a duplicate of claim 55.

End of Amendment.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Nanocomposites comprising aluminum oxide particles dispersed in the polymer are known (e.g. JP 2016-124942).  However, it has not been known to form the nanocomposite by using a specific partially hydrolyzed alkyl aluminum as the precursor compound of aluminum oxide, and directly melting the polyolefin powder in the presence of partial hydrolyzed precursor compound to form aluminum oxide particles dispersed in the polymer of the nanocomposite.  As shown in the instant specification, Examples 1-1 to 1-6 involve converting partial hydrolyzed alkyl aluminum of the Synthesis Examples 1-1, 1-4 and 1-5; into aluminum oxide by heating and result in thin film of aluminum oxide over the polymer base.  Comparative Example 1-1 illustrates the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        



October 9, 2021